DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Restriction Requirement, received 1-11-2021, is acknowledged.  Applicants elect, without traverse, Invention I, claims 1-7, 9-18, 20, 21, 26, and 30.
Claims 2, 3-6, 9-14, 16-18, 20, 21, and 30 have been amended.
Claims 1-7, 9-18, 20-22, 26, and 30 are pending.  Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-7, 9-18, 20, 21, 26, and 30 are under consideration.
Specification
The disclosure is objected to because of the following informalities:
Abstract, lines 2-3, "Mycobacterium avium subsp. paratuberculosis (Map)" should be "Mycobacterium avium subsp. paratuberculosis (Map)"; lines 4, 5, 6, "Map" should be "Map".
Throughout the specification, designations "N-acylated", "N-acylated", and "N-acylation" are used.  It is unclear what difference is shown by the "N" being in italics or not.  If there is no difference, then only one designation is to be used.
Page 2, line 12, "M avium" should be "M. avium".
Page 3, line 11, designates "M. avium subsp. avium" as "MAA".  However, "M. avium subsp. avium" earlier was designated "Maa"; line 12, "MAA" should be "Maa".
Page 8, line 27, "Maa" should be "Maa".
Page 15, lines 16 and 18, what are the two "_" designating?
Page 32, lines 18-19, contain an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-.
Appropriate correction is required.
Sequence Requirements
M.P.E.P.§2422.03, paragraph 9 recites:
	37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the “Sequence Listing” by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as “residues 14 to 243 of SEQ ID NO:23” is permissible and the fragment need not be separately presented in the“Sequence Listing.” Where a sequence is embedded in the text of an  application, it must be presented in a manner that complies with the requirements of the sequence rules.

	Page 31, lines 7-36 contain sequences without the required sequence identifiers, i.e., SEQ ID NO:.
Claim Objections
Claim 1 is objected to because of the following: line 1, "consisting in" should be "consisting of".  Appropriate correction is required.
Claim 3 is objected to because of the following: line 1, "consisting in" should be "consisting of"; line 3, "N-acylated" should be consistent with the specification designation (see objections to the specification, supra, concerning "N-acylated" and (N-acylation).  Appropriate correction is required.
Claim 4 is objected to because of the following: line 1, "consisting in" should be "consisting of"; line 3, "N-acylated" should be consistent with the specification designation (see objections to the specification, supra, concerning "N-acylated" and (N-acylation).  Appropriate correction is required.
Claim 5 is objected to because of the following: line 3, "N-acylated" should be consistent with the specification designation (see objections to the specification, supra, concerning "N-acylated" and (N-acylation).  Appropriate correction is required.
Claim 9 is objected to because of the following: line 1, "in vitro" should be "in vitro ´for consistency with the specification; line 3, "consisting in" should be "consisting of"; line 5, N-acylated" should be consistent with the specification designation (see objections to the specification, supra, concerning "N-acylated" and (N-acylation).  Appropriate correction is required.
Claim 10 is objected to because of the following: line 3, "consisting in" should be "consisting of"; line 5, "consisting or comprising" should be "consisting of or comprising"; line 6, "N-acylated" should be consistent with the specification designation (see objections to the specification, supra, concerning "N-acylated" and (N-acylation).   Appropriate correction is required.
Claim 11 is objected to because of the following: line 2, "Map" should be "Map"; line 4, "consisting in" should be "consisting of"; line 6, "consisting or comprising" should be "consisting of or comprising"; line 7, "N-acylated" should be consistent with the specification designation (see objections to the specification, supra, concerning "N-acylated" and (N-acylation).  Appropriate correction is required.
Claim 14 is objected to because of the following: line 1, "in vitro" should be "in vitro ´for consistency with the specification; line 2, "Map" should be "Map"; line 4, "consisting in" should be "consisting of"; line 6, "consisting or comprising" should be "consisting of or comprising"; line 7, "N-acylated" should be consistent with the specification designation (see objections to the specification, supra, concerning "N-acylated" and (N-acylation).  Appropriate correction is required.
Claim 18 is objected to because of the following: line 3, "consisting in" should be "consisting of"; line 5, "consisting or comprising" should be "consisting of or comprising"; line 6, "N-acylated" should be consistent with the specification designation (see objections to the specification, supra, concerning "N-acylated" and (N-acylation). Appropriate correction is required.
Claim 21 is objected to because of the following: line 3, "Map" should be "Map"; line 6, "consisting or comprising" should be "consisting of or comprising"; line 7, "N-acylated" should be consistent with the specification designation (see objections to the specification, supra, concerning "N-acylated" and (N-acylation).  Appropriate correction is required.
Claim 26 is objected to because of the following: line 6-7, "N-acylation" should be consistent with the specification designation (see objections to the specification, supra, concerning "N-acylated" and (N-acylation).  Appropriate correction is required.
Claim 30 is objected to because of the following: line 3, "consisting or comprising" should be "consisting of or comprising"; line 4, "N-acylated" should be consistent with the specification designation (see objections to the specification, supra, concerning "N-acylated" and (N-acylation); line 13 "N-acylation" should be consistent with the specification designation (see objections to the specification, supra, concerning "N-acylated" and (N-acylation).   Appropriate correction is required.
Claims 12, and 20 are objected to because they depend from non-allowed claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is an isolated synthetic tripeptide variant of the tripeptide according to claim 1, which is derived from the tripeptide according to claim 1 by substitution of the L-Val by D-Val and/or substitution of L-Ala by D-Ala, and/or N-alkylation of one or more of Phe, Val and Ala, and/or the retro-inverso sequence and/or a peptidomimetic of the tripeptide with modified backbone or linkage.
	The specification does not define the metes and bounds of "derived from".  Thus, it is unclear what forms of isolated synthetic tripeptide may be included in or excluded from the scope of "derived from the tripeptide according to claim 1".
Claim 3 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is an isolated synthetic tripeptide conjugate consisting in or comprising a tripeptide according to claim 1, wherein the Phenylalanine at the N-terminus is N-acylated with a C1 to C30 acyl moiety, which is not a fatty acid moiety.
	While the specification provides examples of conjugates, the specification does not define the metes and bounds of what constitutes said conjugates.
	Thus, in the embodiment "an isolated synthetic tripeptide conjugate comprising a tripeptide according to claim 1, wherein the Phenylalanine at the N-terminus is N-acylated with a C1 to C30 acyl moiety, which is not a fatty acid moiety", it unclear what other components may be conjugated to said isolated synthetic tripeptide, or, if the "N-terminus is N-acylated with a C1 to C30 acyl moiety, which is not a fatty acid moiety" is the only conjugate component.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The tripeptide according to claim 1" in line 1.  
There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 6 depends, is drawn to "an isolated synthetic tripeptide", not just "tripeptide".
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The tripeptide or tripeptide conjugate according to claim 6" in line 1.  
There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 7 ultimately depends, is drawn to "an isolated synthetic tripeptide", not just "tripeptide".
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "tripeptide" in lines 4 and 5.  
There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 9 depends, is drawn to "an isolated synthetic tripeptide", not just "tripeptide".
Claims 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
	The claim is a method for in vitro detection of specific anti-Map antibodies in a sample, comprising contacting said sample with an antigen, wherein said antigen is chosen from the group consisting in:
i.    a tripeptide according to claim 1; and
ii.    a tripeptide conjugate consisting or comprising a tripeptide according to (i), wherein the Phenylalanine at the N-terminus is N-acylated with a C1 to C30 acyl moiety, which is not a fatty acid moiety;
wherein the detection of an antigen-antibody complex with said antigen is indicative of the presence of specific anti-Map antibodies.
	The omitted elements are the reagents and methods for actually detecting said antigen-antibody complex.
	Claim 13 depends from claim 9, but does not correct the deficiency.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "tripeptide" in lines 4 and 5.  
There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 10, depends, is drawn to "an isolated synthetic tripeptide", not just "tripeptide".
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
	The claim is a method for diagnosing Map infection in a subject, comprising contacting a sample obtained from said subject with an antigen, wherein said antigen is chosen from the group consisting in:
i.    a tripeptide according to claim 1; and
ii.    a tripeptide conjugate consisting or comprising a tripeptide according to (i), wherein the Phenylalanine at the N-terminus is N-acylated with a C1 to C30 acyl moiety, which is not a fatty acid moiety;
wherein the detection of an antigen-antibody complex with said antigen is indicative of Map infection or Map infection history, in a subject not vaccinated against Map.

The omitted elements are the reagents and methods for actually detecting said antigen-antibody complex.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "tripeptide" in lines 5 and 6.  
There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 11 depends, is drawn to "an isolated synthetic tripeptide", not just "tripeptide".
Claims 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
	The claim is a method for in vitro detecting humoral immune response directed against Map in a subject, comprising contacting a biological sample obtained from said subject with an antigen, wherein said antigen is chosen from the group consisting in:
i.    a tripeptide according to claim 1; and
ii.    a tripeptide conjugate consisting or comprising a tripeptide according to (i), wherein the Phenylalanine at the N-terminus is N-acylated with a C1 to C30 acyl moiety, which is not a fatty acid moiety;
wherein the detection of an antigen-antibody complex with said antigen is indicative of humoral immune response directed against Map.

The omitted elements are the reagents and methods for actually detecting said antigen-antibody complex.
	Claim 17 depends from claim 11, but does not correct the deficiencies.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "tripeptide" in lines 5 and 6.  
There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 14 depends, is drawn to "an isolated synthetic tripeptide", not just "tripeptide".
Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
	The claim is method for evaluating in vitro cell immune response directed against Map in a subject, comprising:
A)    contacting a biological sample obtained from said subject with an antigen, wherein said antigen is chosen from the group consisting in:
i.    a tripeptide according to claim 1; and
ii.    a tripeptide conjugate consisting or comprising a tripeptide according to (i), wherein the Phenylalanine at the N-terminus is N-acylated with a C1 to C30 acyl moiety, which is not a fatty acid moiety; and
B)    detecting cytokine expression by the cells present in the biological sample or detecting lymphoproliferation,
wherein the detection of cytokine expression or lymphoproliferation is indicative of a cell immune response directed against Map in the subject.
The omitted elements are the reagents and methods for actually detecting said cytokine expression or lymphoproliferation.
	Claims 15, and 16 depend from claim 14, but do not correct the deficiencies.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "tripeptide" in lines 4 and 5.  
There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 18 depends, is drawn to "an isolated synthetic tripeptide", not just "tripeptide".
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "tripeptide" in lines 4 and 5.  
There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 21 depends, is drawn to "an isolated synthetic tripeptide", not just "tripeptide".
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "tripeptide" in lines 4 and 5.  
There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 30 depends, is drawn to "an isolated synthetic tripeptide", not just "tripeptide".

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 1, 2021